Citation Nr: 0605076	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
for the period from June 29, 2000 through April 3, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected PTSD for the period beginning on April 
4, 2004.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hemorrhoids.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected erectile dysfunction.  

5.  Entitlement to a compensable evaluation for the service-
connected residuals of a nose injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development in July 2003.  

The issue of a compensable evaluation for the service-
connected residuals of a nose injury is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  For the entire period beginning on June 29, 2000, the 
service-connected PTSD is shown to have been productive of 
severe symptomatology, including suicidal ideation; however, 
the veteran's PTSD has not been specified as producing total 
occupational impairment, and he, while exhibiting suicidal 
ideation, has not been shown to be a persistent danger to 
himself.  

2.  The service-connected hemorrhoids are shown to be 
productive of bleeding; however, such bleeding has not been 
shown to be persistent, and there is no evidence of fissures 
or anemia.  

3.  The service-connected erectile dysfunction is shown to be 
productive of symptoms that more nearly approximate that of 
loss of erectile power.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected PTSD for the period from 
June 29, 2000 through April 3, 2004 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD for the 
period beginning on April 4, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114 including Diagnostic Code 7336 (2005).  

4.  The criteria for the assignment of an initial 20 percent 
evaluation for the service-connected erectile dysfunction 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.31, 
4.115b including Diagnostic Code 7522 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  PTSD

The RO initially granted service connection for PTSD is an 
August 1997 rating decision on the basis of a diagnosis of 
PTSD attributable to a corroborated in-service physical 
assault.  A 30 percent evaluation was assigned, effective in 
January 1996.  

During his August 2000 VA psychiatric examination, the 
veteran reported that he was not comfortable around people 
and was taking Zoloft.  He described recurrent nightmares, 
flashbacks, and problems in service.  

His nightmares occurred about two to three times per week.  
Also he described fleeting suicidal thoughts, intrusive 
thoughts, and being easily startled.  The examination was 
negative for active hallucinations or delusions, but there 
was slight impairment of memory and recall for recent events.  

The diagnosis was that of chronic and delayed PTSD, and the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60 to 65.  

The VA treatment records from August 2000 through December 
2001 show repeated outpatient treatment for PTSD and 
depression, with symptoms including recurrent nightmares, 
sleep disturbances, irritability, and anger.  Most of these 
records contain a GAF score of 55.  The December 2001 record 
indicates that the veteran's PTSD was moderate to mildly 
severe in nature.  

During a May 2001 VA psychiatric examination, the veteran 
reported that he had not worked since 1984 and that he had 
dreams about his in-service beating, anger, depression, 
intrusive thoughts, and feelings of hopelessness and 
helplessness, but he denied hallucinations, delusions, and 
suicide attempts in the past two years.  

The examination revealed impaired attention and concentration 
and slightly impaired memory or recall.  The examiner 
diagnosed PTSD, assigned a GAF score of 60, and noted that 
the veteran was very withdrawn and frustrated and that his 
PTSD "ha[d] interfered with him occasionally socially, as 
well as industrially."

The veteran was hospitalized at a VA facility from October to 
November of 2003, following prolonged symptoms of "severe" 
major depression.  The hospitalization report indicates an 
admission GAF of 40, while a separate report from November 
2003 lists a GAF score of 30.  

The symptoms reported during this hospitalization also 
included flashbacks and nightmares.  The hospitalization 
report further indicates that the veteran 'thought about 
using his wife's pistol to end his life," but his mood was 
noted to respond quickly to medical and psychiatric treatment 
during the course of the hospitalization.  His suicidal 
ideations were also noted to have passed.  At discharge, the 
GAF score was 65.  

Subsequently, during an April 2004 VA psychiatric 
examination, the veteran described continuing depression, 
anxiousness, agitation, nightmares, and suicidal ideation 
that came and went.  

Also, the examiner noted that it was "[d]ifficult to assess 
organicity and mild passivity and mild psychomotor 
retardation."  The examiner diagnosed moderate PTSD and 
moderate-to-severe major depression.  A GAF score of 50 was 
assigned.  

The examiner further noted that the veteran was depressed, 
anxious, and agitated and that this situation was complicated 
by both PTSD and numerous physical problems.  

There had been worsening of PTSD due to the veteran's 
physical problems.  The examiner noted that the PTSD "by 
itself ha[d] interfered with him to some extent in regards 
socially, industrially, and occupationally also."  

In August 2004, the veteran underwent a VA neuropsychological 
evaluation, and the examiner noted that the veteran's wife 
provided questionnaire answers signifying clinical dementia 
and cognitive losses.  Also, the veteran reported chronic 
suicidal ideation but denied acute suicidal impulses or 
homicidal preoccupations.  

The examiner noted that the veteran's examination was not 
normal.  At the same time, it was not clear what the source 
of the veteran's dysfunction was, as the evaluation results 
were not in line with expectation for structural brain 
damage.  

The examiner noted that "[he] would wonder if this 
gentleman's affective disorder [did not] overwhelm his 
cognition."  Also, the examiner questioned whether the 
veteran's chronic pain problem ("one of the generators 
powering his depression") and multiple medications, 
including Dilantin and Valium, might also be a contributing 
factor.  

As such, the examiner noted that a medication review was in 
order and that any effective treatment of the veteran's pain 
would probably have a markedly positive effect on his mood.  

The examiner pointed out that the conversion of risk factors 
(e.g., age, sex, chronic pain) with chronic ruminations on 
suicide "make the possibility of his taking action at some 
future time non-negligible."  

In conclusion, the examiner rendered Axis I diagnoses of 
severe major depression, PTSD, rule out malingering, and rule 
out substance-induced cognitive disorder.  A GAF score of 25 
was assigned.  

Based on this evidence, the RO, in a May 2005 rating 
decision, increased the evaluation for the veteran's PTSD to 
50 percent, effective June 29, 2000 (the date of claim); and 
to 70 percent, effective on April 4, 2004.  

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

Initially, the Board finds that the current 70 percent 
evaluation for PTSD should be assigned for the entire 
pendency of this appeal, beginning on June 29, 2000.  

The Board has reached this determination based on the 
veteran's frequent VA treatment, including outpatient records 
showing regular GAF scores of 55.  Even more significantly, 
the veteran was hospitalized in October and November of 2000.   

The hospitalization report indicates an admission GAF of 40, 
with complaints about considering suicidal activity.  At that 
time, also, the veteran's associated major depression was 
described as severe.  All of this evidence supports an 
evaluation of 70 percent.  

Nevertheless, the Board does not find that an even higher 
evaluation of 100 percent is warranted.  The Board initially 
notes that several specific symptoms indicated in the 
criteria for this evaluation, such as persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place have not been shown in this 
case.  

The Board has focused on two additional criteria: whether the 
veteran's PTSD is productive of total occupational impairment 
and whether he is a persistent danger to himself.  

As to the matter of total occupational impairment, the Board 
is aware that the veteran has been assigned GAF scores of 50 
or below on several occasions, with a GAF of 25 in the noted 
August 2004 neuropsychological evaluation report.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), such 
GAF scores can signify an inability to maintain employment.

At no time, however, have the veteran's examiners suggested 
that his PTSD, in and of itself, completely precludes 
employment.  Indeed, the examiner who conducted the April 
2004 examination noted that the veteran's PTSD caused social 
and industrial impairment only "to some extent."  

Moreover, the August 2004 neuropsychological evaluation 
report contains no discussion of PTSD, other than a listing 
among the Axis I diagnoses, and focuses on the effects of an 
affective disorder, chronic pain, and use of multiple 
medications in regard to the veteran's impairment.  

This discussion of separate, nonservice-connected problems 
distinguishes this case from Mittleider v. West, 11 Vet. App. 
181, 182 (1998), in which the United States Court of Appeals 
for Veterans Claims held that when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  

As to the question of whether the veteran poses a persistent 
danger to himself, the Board is again aware of the August 
2004 description of his "chronic ruminations on suicide."  

While the examiner indicated that these were "non-
negligible," the veteran also denied acute suicidal impulses 
or homicidal preoccupations.  In view of this, the Board 
finds this symptomatology to be far more consistent with the 
suicidal ideation listed in the criteria for a 70 percent 
evaluation than the "persistent danger of hurting self" 
noted in the criteria for a 100 percent evaluation.  

Overall, the evidence supports a 70 percent evaluation for 
the veteran's service-connected PTSD for the entire period 
from June 29, 2000 to the present.  

The Board, however, has reached the determination that an 
even higher evaluation of 100 percent is not warranted 
because the symptomatology does not reflect total social and 
industrial impairment as required under Diagnostic Code 9411.  
See 38 C.F.R. § 4.7.  

This determination represents a grant for the period from 
June 29, 2000 through April 3, 2004 but constitutes a denial 
for the period beginning on April 4, 2004.  


IV.  Hemorrhoids

In a July 1990 rating decision, the RO granted service 
connection for hemorrhoids in view of treatment for 
hemorrhoids during service.  A zero percent evaluation was 
assigned, effective in January 1990.  

In a May 1991 rating decision, the RO increased this 
evaluation to 10 percent, effective from January 1990, 
following an April 1991 VA examination indicating rectal 
bleeding.  

During the veteran's August 2000 VA rectum and anus 
examination, he reported bright red bleeding for the last 
four years off and on, with frequent hemorrhoids 
approximately monthly to two to three times monthly.  

The examination revealed no fissures.  There were several 
remnants of external hemorrhoids, none presently active.  The 
examiner also noted a small non-thrombosed hemorrhoid at 
three o'clock, just inside the rectal sphincter.  A test for 
occult blood was negative.  The diagnosis was that of chronic 
hemorrhoids, external and internal.  

In May 2001, the veteran underwent a second VA rectum and 
anus examination, during which he reported rectal bleeding 
approximately every one to two weeks, with a small episode 
that he noticed when he had bowel movements.  He denied any 
history of thrombosed hemorrhoids but confirmed use of 
hemorrhoidal suppositories used at bedtime during flare-ups.  

The examiner confirmed evidence of fecal leakage, with blood 
staining one the underwear and perirectal area.  Fissures 
were not present.  There was a small non-thrombosed 
hemorrhoid on the left at approximately nine o'clock and 
remnants of multiple small hemorrhoids.  

Occult blood testing was negative, while blood testing was 
negative for anemia.  The diagnosis was that of chronic 
hemorrhoids, external and internal.  

A May 2001 VA gastrointestinal consultation report contains 
an impression of recurrent rectal bleeding, although the 
examination primarily addressed a colon disorder and not 
hemorrhoids.  

The veteran's May 2004 VA genitourinary examination revealed 
a small hemorrhoidal tag, with good rectal tone.  Hemoccult 
blood testing was negative.  

The RO has evaluated the veteran's hemorrhoids at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under this section, a 10 percent evaluation is assigned for 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue and evidencing frequent 
recurrences.  

A 30 percent evaluation contemplates persistent bleeding and 
secondary anemia, or with fissures.

In this case, the veteran's hemorrhoid symptoms include 
objective evidence of internal and external hemorrhoids, with 
bleeding.  

However, neither the veteran's subjective complaints nor the 
objective examination findings confirm persistent bleeding 
due to hemorrhoids, and there is no indication of anemia.  
Moreover, the examinations have been negative for fissures.  

Overall, there is no basis for an evaluation in excess of 10 
percent for service-connected hemorrhoids.  Accordingly, the 
veteran's claim for that benefit must be denied.  See 
38 C.F.R. § 4.7.  




V.  Erectile dysfunction

In the appealed November 2000 rating decision, the RO 
characterized the veteran's PTSD as encompassing sexual 
dysfunction.  

In a May 2005 rating decision, however, the RO granted a 
separate no percent evaluation for erectile dysfunction as of 
May 2004.  

As this evaluation stems from the veteran's appeal for a 
higher evaluation for PTSD, it is also at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO has evaluated the veteran's erectile dysfunction at 
the no percent rate under 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  See 38 C.F.R. § 4.31.  

Under this section, a maximum 20 percent evaluation is 
assigned for penis deformity, with loss of erectile 
dysfunction.  

In this case, the Board is aware that the veteran has not 
been described by his examiners as having total loss of 
sexual function, or other penile deformity.  

However, the veteran's May 2004 VA genitourinary examination 
report indicates that he had not had effective sexual 
intercourse for one year, and the examiner diagnosed erectile 
dysfunction.  

Similarly, the June 2004 VA neurological examination report 
indicates chronic sexual dysfunction, secondary to either 
PTSD or a urological disorder.  

The Board also notes that the RO has granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) for loss of use of a creative organ.  The Board 
observes that this action further supports the finding of 
loss of erectile power.  

Given these findings, the Board finds that the veteran's 
service-connected erectile dysfunction is analogous to penis 
deformity, with loss of erectile power, contemplated by the 
criteria for a 20 percent evaluation under Diagnostic Code 
6502.  

Accordingly, a 20 percent evaluation, the maximum available 
scheduler evaluation, is warranted for this disorder, and the 
veteran's claim is granted.  


VI.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  

The veteran has submitted no evidence showing that his 
service-connected disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

In this regard, the Board is aware that the veteran was 
hospitalized at a VA facility for PTSD from October to 
November of 2003.  

However, the Board has already considered this 
hospitalization in increasing the veteran's prior evaluation 
for PTSD from 50 percent to 70 percent, and this disorder has 
not necessitated repeat hospitalization.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  




ORDER

An increased 70 percent evaluation for the service-connected 
PTSD for the period beginning on June 29, 2000 through April 
3, 2004 is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

An evaluation in excess of 70 percent for the service-
connected PTSD for the period beginning April 4, 2004 is 
denied.  

An evaluation in excess of 10 percent for the service-
connected hemorrhoids is denied.  

An initial 20 percent evaluation for service-connected 
erectile dysfunction is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



REMAND

The RO has evaluated the veteran's residuals of a nose injury 
at the zero percent rate under 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  

Under this section, a 10 percent evaluation, the maximum 
available, is warranted for 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side in cases of a deviated nasal septum.  

However, a review of the veteran's recent examination reports 
reflects that he has primarily been treated for sinusitis 
symptoms.  

The Board also notes that these sinusitis symptoms were 
considered by the RO in its February 2002 Statement of the 
Case.  The Board thus observes preliminarily that the 
veteran's service-connected disorder appears to encompass 
these symptoms and should also be evaluated as sinusitis 
under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

Under the criteria for evaluating sinusitis, however, 
specific symptoms must be shown for a compensable evaluation.  
The criteria for a 10 percent evaluation include one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  

A review of the veteran's recent VA examination reports 
reflects that these specific criteria have not been addressed 
to date on examination, including the most recent March 2004 
examination, however.  

The Board thus finds that a more thorough examination is 
warranted, particularly in view of April 2004 VA x-rays 
showing mucosal thickening of the ethmoid sinuses and a 
defect along the medial wall of the right maxillary sinus 
inferiorly.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should be afforded a 
comprehensive VA upper respiratory 
examination, conducted by an examiner who 
has reviewed his claim file.  This 
examiner should provide information as to 
the number of incapacitating sinusitis 
episodes in the past year; the number of 
non-incapacitating episodes in the past 
year; and the presence of headaches, 
pain, purulent discharge, and crusting.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the RO should readjudicate the 
veteran's claim for a compensable 
evaluation for service-connected 
residuals of a nose injury.  If the 
determination of this claim remains less 
than fully favorable, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case and allow a 
reasonable period of time for a response 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


